36 F.3d 1110
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Ralph M. MALONE, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 94-3305.
United States Court of Appeals, Federal Circuit.
July 19, 1994.

MSPB
REMANDED.
ON MOTION
RICH, Circuit Judge.

ORDER

1
The Office of Personnel Management moves to remand Ralph M. Malone's petition to the Merit Systems Protection Board with instructions to the Board to remand to OPM for further proceedings.*  OPM states that Malone does not oppose the motion.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
The motion is granted.



*
 OPM states that the Board mistakenly assumed certain facts and law in this case and that it is necessary for OPM to issue a new decision setting forth the basis for its decision